The police officer’s testimony that he observed defendant *505engage in three separate hand-to-hand exchanges involving the taking of money and the giving of an unidentified object, and then observed the last buyer, as he walked away from defendant and towards the officer, with a vial of crack between his thumb and index finger, was sufficient to establish probable cause for defendant’s arrest and the hearing court properly denied defendant’s suppression motion (see, People v Prochilo, 41 NY2d 759, 761; People v Garafolo, 44 AD2d 86, 88; People v Vasquez, 166 AD2d 194, lv denied 77 NY2d 845). Concur— Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.